Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 7 line 7, “tapered portion 115” should read “tapered portion 113” as Pg. 5 lines 17-18 teach 113 is the tapered portion and 115 is an outlet opening. 
Appropriate correction is required.
Claim Interpretation
For purposes of examination claim 14 is interpreted as an independent method claim with all elements of claim 1 incorporated within. 
For purposes of examination claim 18 is interpreted as an independent claim with all elements of claim 1 incorporated within. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the first releasable retaining mechanism", "the spring" and "the initial compressed state" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination the claim in interpreted as being dependent on claim 4. Claim 6 is rejected due to its dependency on Claim 5.
Claim 14 recites the limitation "active principle" in lines 1 and 6. It is unclear if the active principle is separate and different from the implant recited in claim 1. Based on the applicant’s disclosure Pg. 3 lines 27-30, it is interpreted that the active principle is the implant as recited in claim 1. For purposes of examination the limitation will be interpreted as “active principle/implant”.   Claims 15-17 are rejected due to their dependency on claim 14.
Claim 19 recites the limitation "active principle" in lines 2, 7 and 8. It is unclear if the active principle is separate and different from the implant recited in claim 1. Based on the applicant’s disclosure Pg. 3 lines 27-30, it is interpreted that the active principle is the implant as recited in claim 1. For purposes of examination the limitation will be interpreted as “active principle/implant”.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz (US Patent Pub. 20110152755) in view of Hourmand (US Patent Pub. 20130317448).
Regarding Claim 1, Schmalz teaches (Fig 1) an implantation device (1) comprising: 
a body (100) having a proximal end (towards the top of the page, near 340), a distal end (towards the bottom of the page, near 220), and a barrel (200) extending therethrough; 

an implant (500) positioned within the barrel for delivery to a subject; 
a plunger (230) positioned within the barrel (200); 
a first deployer (320) that when activated applies force to the plunger to move the plunger toward the distal end of the body (see Figs 1-4 where the spring 320 pushes plunger distally); 
	Schmalz does not teach an implantation device comprising a friction member positioned within the barrel between the plunger and the distal end, wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant.  
	Hourmand teaches ([0072-0073] and Fig 1) an implantation device comprising a friction member (28) positioned within the barrel between the plunger (9) and the distal end (interpreting P to be the distal end; note Hourmand uses proximal to define the needle side of the device and distal to define the side farthest away from the needle), wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant (see [0072 – 0073]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantation device of Schmalz to include a friction member positioned within the barrel between the plunger and the distal end, wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant as taught by Hourmand. Doing so would allow for more control over dispensing characteristics of the device (Hourmand [0072]).

Regarding Claim 3, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches the implantation device wherein the first deployer is a spring (320) having an initial compressed state (Fig 1, 320 is compressed).
Regarding Claim 4, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0110] the implantation device wherein the body further comprising a first releasable retaining mechanism (340) to bias the spring (320) in the initial compressed state.  
Regarding Claim 5, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0110] the implantation device wherein the first releasable retaining mechanism is a button (340) that, when depressed, releases a barrier holding the spring (320) in the initial compressed state, thereby allowing for movement of the spring toward the distal end of the body (see Figs 1-4).  
Regarding Claim 6, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches the implantation device wherein as the spring moves from the initial compressed state (fig 1) to an extended state (fig 3), the spring contacts the plunger (230), applying the force to the plunger to move the plunger toward the distal end of the body (Figs 1-4). 
Regarding Claim 7, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0125] the implantation device further 
Regarding Claim 8, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches the implantation device wherein the second deployer is a second spring (410) and the second retaining mechanism comprises a button (404), that when depressed removes a barrier (123) preventing the second spring from movement (see [0125]; it is interpreted that 404 functions as a button, 300 contacts 404, which results in 404 being driven radially inwards. This is interpreted as function the same as a button being depressed. This depression of 404 moves element 123 out of the way allowing for the expansion of spring 410).  
Regarding Claim 12, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. The combination further teaches the implantation device wherein the friction mechanism is a rubber band positioned adjacent the inner wall of the barrel (Hourmand [0029] teaches the damper, which is interpreted as the friction mechanism 28, may be made of rubber; additionally with the combination of Schmalz and Hourmand it is interpreted that the friction mechanism will be a band around Schmalz’s plunger similar to how 28 is a band around the plunger in Fig 1 of Hourmand).
Regarding Claim 13, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0086] the implantation device further comprising a status window on the body indicating deployment of the device.  
Regarding Claim 14, Schmalz teaches (Fig 1-4) a method of administering an active principle/implant at a desired location in the body of a subject comprising:  
providing an implantation device (1) comprising: 

a needle (220) extending through the distal end of the body; 
an implant (500) positioned within the barrel for delivery to a subject (600); 
a plunger (230) positioned within the barrel; 
a first deployer (320) that when activated applies force to the plunger to move the plunger toward the distal end of the body (see Figs 1-4);
implanting the needle of the implantation device at the desired location in the body of the subject (see Fig 2, where the needle is within the body of a subject 600); and 
activating the plunger (230) so as to move the plunger toward the active principle/implant (500) to deliver the active principle/implant (500) through the needle (220) and into the body (see Figs 1-4, where applying force to 340 activated the plunger to move distally and deliver the implant 500).
Schmalz does not teach an implantation device comprising a friction member positioned within the barrel between the plunger and the distal end, wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant.  
	Hourmand teaches ([0072-0073] and Fig 1) an implantation device comprising a friction member (28) positioned within the barrel between the plunger (9) and the distal end (interpreting P to be the distal end; note Hourmand uses proximal to define the needle side of the device and distal to define the side farthest away from the needle), wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant (see [0072 – 0073]).  

Regarding Claim 15, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0110] the method wherein activating the plunger further comprises: depressing a first button (340) located on an exterior surface of the body.
Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz (US Patent Pub. 20110152755) in view of Hourmand (US Patent Pub. 20130317448) as applied to claims 1 and 14 above, and further in view of Haffner (US Patent Pub. 20150038893).
Regarding Claim 9, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. Schmalz further teaches [0103] the implantation device wherein the needle (220) is connected to the body (100) via a needle carrier (110) affixed to the distal end of the body. The combination does not explicitly teach that the needle is a beveled needle. In Fig 1 of Schmalz, the needle appears to have a beveled structure, however, Schmalz stays silent to the tip of the needle.
Haffner teaches [0074-0075] a needle (208) with a needle holder (312), wherein the needle is a beveled needle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Schmalz with a beveled needle as 
Regarding Claim 10, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. The combination does not teach the implantation device wherein the needle comprises markings to guide insertion and deployment distance. 
Haffner teaches [0103] depth markings or depth stops may be used to help determine advancement position of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Schmalz to include markings to guide insertion and deployment distance as taught by Haffner. Doing so would allow for a method of being able to determine the position of the device (Haffner [0103]). 
Regarding Claim 11, the combination of Schmalz, Hourmand and Haffner teaches all elements of the claim mentioned above. The combination further teaches the implantation device wherein the markings comprise one or more insertion guidance marks that serve to indicate location for insertion into the subject or provide information (e.g., numerical markings) to a user regarding the needle depth into a patient, and a stop mark indicating a maximum depth for insertion of the needle into the subject (Haffner [0103]; one of ordinary skill in the art would recognize that if there are multiple markings one of those markings could be a depth stop mark).  
Regarding Claim 17, the combination of Schmalz and Hourmand teaches all elements of the claim mentioned above. The combination does not teach the method wherein implanting the needle of the implantation device further comprises: implanting the needle up to a marking indicating a pre-determined depth for insertion into a subject.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Schmalz to include markings to guide insertion and deployment distance as taught by Haffner. Doing so would allow for a method of being able to determine the position of the device (Haffner [0103]). This would in turn allow the user to implant the needle up to a marking indicating a pre-determined depth for insertion (the depth stop marking) into a subject.  
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz (US Patent Pub. 20110152755) in view of Hourmand (US Patent Pub. 20130317448) and Haffner (US Patent Pub. 20150038893).
Regarding Claim 18, Schmalz teaches a kit for implanting a device into a patient comprising: 
an implant device (1) comprising: 
a body (100) having a proximal end (towards the top of the page, near 340), a distal end (towards the bottom of the page, near 220), and a barrel (200) extending therethrough; 
a needle (220) extending through the distal end of the body; 
an implant (500) positioned within the barrel for delivery to a subject; 
a plunger (230) positioned within the barrel (200); 
a first deployer (320) that when activated applies force to the plunger to move the plunger toward the distal end of the body (see Figs 1-4 where the spring 320 pushes plunger distally); 
	Schmalz does not teach an implantation device comprising a friction member positioned within the barrel between the plunger and the distal end, wherein the plunger is configured to 
	Hourmand teaches ([0072-0073] and Fig 1) an implantation device comprising a friction member (28) positioned within the barrel between the plunger (9) and the distal end (interpreting P to be the distal end; note Hourmand uses proximal to define the needle side of the device and distal to define the side farthest away from the needle), wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant (see [0072 – 0073]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implantation device of Schmalz to include a friction member positioned within the barrel between the plunger and the distal end, wherein the plunger is configured to contact the friction member, thereby limiting the speed of the plunger when the plunger moves towards the distal end, and wherein the plunger is configured to contact the implant as taught by Hourmand. Doing so would allow for more control over dispensing characteristics of the device (Hourmand [0072]).
The combination of Schmalz and Hourmand does not teach a kit comprising instructions for use of the implant delivery device. Haffner teaches [0165] a kit including an implantation device and instructions for a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schmalz to include instructions for use of the implant delivery device as taught by Haffner. Doing so would ensure the user will know the proper protocol for the device that will be used (Haffner [0065]).
Regarding Claim 19, the combination of Schmalz, Hourmand and Haffner taches all elements of the claim mentioned above. The combination further teaches the kit wherein the instructions for use comprise the method of administering an active principle/implant at a desired location in the body of a subject comprising: 
providing the implantation device (Schmalz Fig 1);
implanting the needle of the implantation device at the desired location in the body of the subject (Schmalz Fig 2, needle 220 is inserted into the desired location of the subject 600); and 
activating the plunger (230) so as to move the plunger toward the active principle/implant (500) to deliver the active principle/implant (500) through the needle (220) and into the body (Schmalz Figs 2-4 show the plunger being activated and the implant 500 being delivered to the patient; with the combination of Schmalz and Haffner it is interpreted the instructions would include these steps for the user to know how to use and activate the device of schmaltz).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Schmalz teaches a second deployer and a button that activates the second deployer, however Schmalz does not teach that the second button is on an outer surface of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783